DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solem USPN 2013/0346068 in view of Cheng USPN 2019/0171913.
claim 1, Solem discloses a computing system comprising: a storage to store a first, second, and third image classification model (see fig. 1. “data & models 116”; [0108]: “…photo tagging module 358 identifies one or more reference fingerprints corresponding to (e.g., matching) a fingerprint of the digital photograph, retrieves one or more tags associated with the reference fingerprints, and associates the one or more tags with the digital photograph…”); a processor to: apply the first model to an image to determine a context associated with the environment depicted in the image (see [0109]: “…photo tagging module 358 associates the one or more terms corresponding to the digital photograph with information corresponding to spatial locations of their corresponding entity, activity, or location (e.g., for displaying the one or more terms in spatial proximity to their corresponding entity, activity, or location.) …”); select at least one of the second and third model based on the determined context (see [0125]: “…For example, the digital assistant 326 may generate a fingerprint (e.g., with the photo module 132, FIG. 3A) of a person, a person's face, an object, etc. within the photograph. In the example of the photograph of a man in a kitchen, this fingerprint may be a fingerprint of a refrigerator, the man, the man's face, a window in the background, etc. …”); apply the selected model to the image (see [0120;0123]: “…tags a digital photograph of a man with an apple in the kitchen of a residence with the tags  …” “…photographs can be automatically tagged based on their similarity to a shared database of tagged photographs (or fingerprints of photographs)…”); determine a response based on output from the selected model (see [0128]: “…the digital assistant determines that due to their similarities, a first photograph and an already tagged second photograph should have some (or all) of the same tags, the digital assistant will either tag the first photograph without user input, or it will prompt the user with the suggested tag(s) and allow the user to confirm or reject the tags so that photographs are not tagged with incorrect information. In some implementations, where the digital assistant is confident that the tags are correct (e.g., because the fingerprints are very similar or identical), the tags are automatically applied to the first photograph. …”).
However, while Solem discloses data & models 116 and tagging photograph based on location, entity, and activity (see [0107-0111]) but does not explicitly disclose classification models.
In the related field of endeavor, Cheng discloses classification models (see figs. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the photo 
Consider claim 2 as applied to respective claim, Solem as modified discloses the processor is further to select a fourth model based on the output from the selected model (see Solem [0046-0047]: “…utilize the data and models 116 to determine the user's intent based on natural language input and perform task …”; Cheng fig. 1: cascading hierarchical models).
Consider claim 3 as applied to respective claim, Solem as modified discloses the processor is further to apply the second model to a first segment of the image and the third model to a second segment of the image (see Solem [0023]: “…the retrieved one or more tags includes three tags, each including a respective term and a respective entity, activity, or location, and the three tags are associated with the digital photograph…”).
Consider claim 4 as applied to respective claim, Solem as modified discloses the determined context includes a location type (see Solem [0023;0107]: “…the retrieved one or more tags includes three tags, each including a respective term and a respective entity, activity, or location, and the three tags are associated with the digital photograph…” “…a location corresponds to a place (e.g., a geographic location, such as a city; or a common name for a place, such as a beach or a kitchen)…”).
claim 5 as applied to respective claim, Solem as modified discloses the processor is further to update the determined context based on output from the selected model (see [0086]: “…360 may be modified, such as by adding or removing domains or nodes, or by modifying relationships between the nodes within the ontology 360…”).
Consider claim 6 as applied to respective claim, Solem as modified discloses the output from the selected model is related to object types in the image (see [0107-0111]: “…an entity corresponds to an object (e.g., a common noun corresponding to an inanimate object) or a person (e.g., the name of a person or names of people, common nouns, pronouns, collective nouns)…”).
Consider claim 7 as applied to respective claim, Solem as modified discloses determining a response comprises: interpreting a communication based on the output of the selected model; and determining an answer to the interpreted communication (see [0104-0105]: “…dialogue processor 334, and task flow processor 336 are used collectively and iteratively to deduce and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (e.g., provide an output to the user, or complete a task) to fulfill the user's intent…”).
Consider claim 8 as applied to respective claim, Solem as modified discloses the processor is further to transmit information about at least one of the determined context and the output from the selected model to a second electronic device to cause the to complete a task requested in the user input or to provide an informational answer requested in the user input. For example, the service processor 338 can act on behalf of the task flow processor 336 to make a phone call, set a calendar entry, invoke a map search, invoke or interact with other user applications installed on the user device, and invoke or interact with third party services (e.g. a restaurant reservation portal, a social networking website or service, a banking portal, etc.). …”).

Examiner Note: See detailed claim 1 rejection as necessary for the remaining independent claims.

Consider claim 9, Solem discloses a method, comprising: applying, by a processor, a first model to an image of an environment to select a second model (see fig. 1; [0107-0111; 0125-0126]); applying the selected second model to the image (see fig. 1; [0107-0111; 0125-0126]); creating an environmental description representation based on the output of the selected second model (see fig. 1; [0107-0111; 0125-0126]); and determining a response based on the environmental description information (see [0128]: “…the digital assistant determines that due to their similarities, a first photograph and an already tagged second photograph should have some (or all) of the same tags, the digital assistant will either tag the first photograph without user input, or it will prompt the user with the suggested tag(s)  …”).
However, while Solem discloses data & models 116 and tagging photograph based on location, entity, and activity (see [0107-0111]) but does not explicitly disclose classification models.
In the related field of endeavor, Cheng discloses classification models (see figs. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the photo tagging of Solem with the hierarchical classification models of Cheng in order to more accurately and efficiently classify photographs via neural networks and yield predictable results.
Consider claim 10 as applied to respective claim, Solem as modified discloses selecting the second model comprises selecting the second model based on output from the first model related to a location type of the environment (see [0107;0125-0126]: “…In some implementations, a location corresponds to a place (e.g., a geographic location, such as a city; or a common name for a place, such as a beach or a kitchen). …” “…In the example of the photograph of a man in a kitchen, this fingerprint may be …” “…digital assistant generates (436) a second fingerprint of the additional digital photograph (e.g., the photograph provided in step (428))…”).
Consider claim 11 as applied to respective claim, Solem as modified discloses the environmental description representation includes information about objects and corresponding positions in the image (see Solem [0109;0121]: “…photo tagging module 358 associates one or more tags with a graphical feature within the digital photograph (e.g., a face or object represented in the digital photograph). In some implementations, photo tagging module 358 associates the one or more terms corresponding to the digital photograph with information corresponding to spatial locations of their corresponding entity, activity, or location (e.g., for displaying the one or more terms in spatial proximity to their corresponding entity, activity, or location…” “…In some embodiments, the digital assistant displays a subset of the terms in spatial proximity to their corresponding entity, activity, or location. …”).
Consider claim 12 as applied to respective claim, Solem as modified discloses creating the environmental description representation comprises creating the environmental description representation based on the second model and the first model (see Solem [0108]: “…the photo tagging module 358 tags a digital photograph of a man with an apple in the kitchen of a residence with the tags "person: Brett," "object: apple," "activity: eating," and "location: kitchen" and/or GPS coordinates, and/or time. In some implementations, photo tagging module 358 auto-tags one or more digital photographs. In such implementations, photo tagging module 358 identifies one or more reference fingerprints corresponding to (e.g., matching) a fingerprint of the digital photograph, retrieves one or more tags associated with the reference fingerprints, and associates the one or more tags with the digital photograph…”).
Consider claim 13, Solem discloses a machine-readable non-transitory storage medium comprising instructions executable by a processor to: apply hierarchical cascading models to an image of an environment to determine a description of the environment (see fig. 1; [0107-0111;0125-0126]: “…In some implementations, a location corresponds to a place (e.g., a geographic location, such as a city; or a common name for a place, such as a beach or a kitchen). …”); parse a at least one of a query and command based on the description of the environment (see [0008]: “…when a user wishes to search among his photographs, he may simply speak a request: "show me photos of me at the beach." The disclosed techniques are able to process this speech-based input in order to find and retrieve relevant photographs…”); and determine a response to the parsed at least of speech-based input in order to find and retrieve relevant photographs based on previously associated tags…” “…the digital assistant determines that due to their similarities, a first photograph and an already tagged second photograph should have some (or all) of the same tags, the digital assistant will either tag the first photograph without user input, or it will prompt the user with the suggested tag(s) and allow the user to confirm or reject the tags so that photographs are not tagged with incorrect information. In some implementations, where the digital assistant is confident that the tags are correct (e.g., because the fingerprints are very similar or identical), the tags are automatically applied to the first photograph. …”).
However, while Solem discloses data & models 116 and tagging photograph based on location, entity, and activity (see [0107-0111]) but does not explicitly disclose classification models.
In the related field of endeavor, Cheng discloses classification models (see figs. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the photo tagging of Solem with the hierarchical classification models of Cheng in order to more accurately and efficiently classify photographs via neural networks and yield predictable results.
claim 14 as applied to respective claim, Solem as modified discloses a base model in the hierarchy of models is related to location type (see Solem [0107]: “…a location corresponds to a place (e.g., a geographic location, such as a city; or a common name for a place, such as a beach or a kitchen)…”).
Consider claim 15 as applied to respective claim, Solem as modified discloses the output of the application of the models includes sets of information including object type, object position, and confidence level (see Solem [0109;0127]: “…photo tagging module 358 associates the one or more terms corresponding to the digital photograph with information corresponding to spatial locations of their corresponding entity, activity, or location (e.g., for displaying the one or more terms in spatial proximity to their corresponding entity, activity, or location.)…” “…digital assistant determines (440) that the first fingerprint and the second fingerprint match to within a predetermined threshold. For example, the digital assistant (e.g., with the photo tagging module 358, FIG. 3A) determines that first fingerprint and the second fingerprint, which, in the examples provided, both correspond to photographs of people in a kitchen, are sufficiently similar to determine that they match. In some implementations, the predetermined threshold for determining a "match" is about a 50% or greater likelihood that the photographs have at least some common content. In some implementations, a match is found where there is a greater than about 60%, 70%, 80%, or 90% likelihood…”).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 26, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662